DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               W.N., the father,
                                 Appellant,

                                      v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D20-1022

                           [October 21, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562018DP000224.

  W.N., the father, Fort Pierce, pro se.

  Andrew Feigenbaum, Children's Legal Services, Appellate Counsel,
West Palm Beach, for appellee Department of Children and Families.

    Thomasina F. Moore, Statewide Director of Appeals, and Samantha
C. Valley, Senior Attorney, Appellate Division, Statewide Guardian ad
Litem Program, Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

  Affirmed.

GERBER, CONNER and KLINGENSMITH, JJ., concur.

                           *           *           *

  Not final until disposition of timely filed motion for rehearing.